In re Ezzard Eugene Bowman applying for remedial writ. East Baton Rouge Parish.
Writ denied. Relator’s pro se application presents issues in connection with his. trial which should be raised by his pending appeal which was lodged in this Court on March 9, 1979. His contention that he was represented by ineffective counsel should be raised by habeas application only in the event that his conviction is affirmed upon appeal. His remaining contentions are without merit. Insofar as claim of illness, relator should seek relief in District Court.